On Motion for Rehearing.
Since this motion for a rehearing on Mrs. Richardson’s intervention was filed, I have gone over the evidence in this case again very carefully, and I am satisfied that, under all the evidence here as to the facts in connection with this claim, the levy of the distress warrant, the .receipt given by Mr. Slocum Ball, and his relation to the store and to the whole transaction, I made no mistake in determining this case *792on March 15, 1917. Indeed, I am fully satisfied with die correctness of that decision.
Slocum Ball was the representative, at the most, of only five creditors, although they were large creditors, and there were a number of other creditors; and I do not see how Mrs. Richardson can have any rights as against the general fund arising from the sale of the stock of goods, unless Ball represented the creditors generally. The articles found and identified in the store, and the accounts owing for goods-sold, which were identified as having been a part of the goods levied on, is the extent, in my opinion, to which her rights go. I do not think there was any recognition particularly of a trust, on the part of the court, as to articles sold which had been levied on; but her right to those accounts was recognized because the articles sold and covered by those accounts-had been identified as part of the property on which the sheriff made his levy. If the levy he sustained, as it has been both by the referee and by the court, her right as to those accounts is as clear to my mind as her right to the particular articles of jewelry which had not been sold, and which were part of the goods levied on.
Therefore, being satisfied that the decision heretofore made is correct, the motion for a rehearing must be, and the same is hereby,, denied;